DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Whitman reference (US Patent Publication No. 2016/0348519) in view of the Beyer reference (US Patent Publication No. 2012/0099978).
4.	Regarding claim 1, the Whitman reference discloses:
a gas turbine engine (20) comprising: 
a combustor (26) configured to initiate combustion [Paragraph 0033]; and 
a turbine (28) comprising a stator vane ring [Paragraph 0036 and (FIG. 2) disclosing a section of the stator vane ring and disclosing that it is part of a turbine stage stator] defining a plurality of passageways between adjacent vanes (implicit); 
wherein at least one of the passageways is provided with a restrictor [Paragraph 0041—disclosing to apply a metal coating to the vane cluster].  
The Whitman reference discloses the invention as essentially claimed.  However, the Whitman reference fails to disclose a temporary gas washed surface on the component and is 
configured to be ablated upon initiation of combustion to reveal an operational gas washed surface of the component.

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Whitman reference, such that the engine further includes a temporary gas washed surface on the component and is configured to be ablated upon initiation of combustion to reveal an operational gas washed surface of the component, as clearly suggested and taught by the Beyer reference, in order to allow for the exposure of a cooling hole or removal of the layer from the surface of the component [Paragraph 0027].  
5.	Regarding claim 2, the Whitman reference further discloses:
wherein the passageway comprises circumferentially extending endwalls between adjacent vanes (FIG. 2).
The Whitman reference discloses the invention as essentially claimed.  However, the Whitman reference fails to disclose wherein the restrictor is provided on an operational gas washed surface of the endwalls.
It would have been obvious to use a restrictor provided on an operational gas washed surface of the endwalls since that is use of a known technique (coating the walls of a turbine 
component with ablatable coating) to improve similar devices (turbine components) in the same way.  
6.	Regarding claim 3, the Whitman reference fails to disclose:
wherein the restrictor is a coating provided on the endwalls, and wherein the coating at least partially covers an operational gas washed surface of the endwalls.

7.	Regarding claim 5, the Whitman reference fails to disclose:
wherein the restrictor is provided on the operational gas washed surface of a vane delimiting the passageway.
It would have been obvious to use wherein the restrictor is provided on the operational gas washed surface of a vane delimiting the passageway (coating the walls of a turbine component with ablatable coating is known and coating an operational gas washed surface of a vane delimiting the passageway is known) to improve similar devices (turbine components) in the same way.  
8.	Regarding claim 6, the Whitman reference fails to disclose:
wherein the restrictor is a coating provided on a vane delimiting the passageway and wherein the coating at least partially covers the operational gas washed surface of the respective vane.
It would have been obvious to use wherein the restrictor is a coating provided on a vane delimiting the passageway and wherein the coating at least partially covers the operational gas washed surface of the respective vane (coating the walls of a turbine component with ablatable coating is known and coating a surface of a vane delimiting the passageway is known) to improve similar devices (turbine components) in the same way.  
9.	Regarding claim 7, the Whitman reference further discloses:
wherein the coating completely covers the operational gas washed surface of the respective vane.
It would have been obvious to use wherein the restrictor is a coating provided on a vane delimiting the passageway and wherein the coating completely covers the operational gas 
10.	Regarding claim 11, the Whitman reference further discloses:
wherein the passageway defines an operational flow area (implicit), and wherein the restrictor (coating) is configured to restrict the operational flow area (implicit).
The Whitman reference discloses the invention as essentially claimed.  However, the Whitman reference fails to disclose where the restriction is by at least 50% of the operational flow area.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a restriction that is at least 50% of the operational flow area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
11.	Regarding claim 12, the Whitman reference fails to disclose:
wherein the restrictor is configured to commence ablation when the combustor exit temperature is from 200 °C to 600 °C.
The Beyer reference teaches it is conventional in the art of coating turbine components to provide as taught in [Paragraph 0028] wherein the restrictor is configured to commence ablation when the combustor exit temperature is from 200 °C to 600 °C. [Paragraph 0028].  Such configurations/structures would allow for the exposure of a cooling hole or removal of the layer from the surface of the component [Paragraph 0027].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Whitman reference, such that the engine further includes wherein the restrictor is configured to commence ablation when the combustor exit temperature is from 200 °C to 600 °C, as clearly suggested and taught by the . 
12.	Claim 13-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Beyer reference in view of the Whitman reference.
13.	Regarding claim 13, the Beyer reference discloses:
a method of starting a gas turbine engine [Paragraph 0027—start up], the method comprising the steps of:
providing a gas turbine engine (100) comprising a combustor (implicit) configured to initiate combustion and a turbine comprising a stator vane ring (implicit) defining a plurality of passageways between adjacent vanes (implicit in gas turbine 100);
initiating combustion in the combustor to increase the temperature of flow exiting the combustor, thereby ablating the restrictor to reveal an operational gas washed surface [Paragraph 0027].
The Beyer reference discloses the invention as essentially claimed.  However, the Beyer reference fails to disclose providing at least one of the passageways with a restrictor defining a temporary gas washed surface for the stator vane ring.  
The Whitman reference teaches it is conventional in the art of gas turbine engines to provide as taught in [Paragraph 0041] providing at least one of the passageways (FIG. 2) with a restrictor [Paragraph 0041—metal coating on vane cluster] defining a temporary gas washed surface for the stator vane ring (FIG. 2).  Such configurations/structures would allow multiple coating layers [Paragraph 0041].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Beyer reference, such that the method further includes providing at least one of the passageways with a restrictor defining a temporary 
14.	Regarding claim 14, the Beyer reference further discloses:
wherein the restrictor is a coating [Paragraph 0027].
 It would have been obvious to use wherein providing at least one of the passageways with the restrictor comprises applying the coating to an operational gas washed surface of the stator vane ring (coating the walls of a turbine component with ablatable coating is known and completely coating an operational gas washed surface of a vane is known) to improve similar devices (turbine components) in the same way.  
15.	Regarding claim 15, the Beyer reference further discloses:
wherein the coating is applied by spraying or painting [Paragraph 0076].
16.	Regarding claim 17, the Beyer reference fails to disclose:
wherein the restrictor is provided on an operational gas washed surface of a vane delimiting the passageway.
It would have been obvious to use wherein the restrictor is provided on an operational gas washed surface of a vane delimiting the passageway (coating the walls of a turbine component with ablatable coating is known and coating an operational gas washed surface of a vane is known) to improve similar devices (turbine components) in the same way
17.	Regarding claim 18, the Beyer reference fails to disclose:
wherein the restrictor is provided on an operational gas washed surface of an endwall, the endwall circumferentially extending between adjacent vanes.
It would have been obvious to use wherein the restrictor is provided on a operational gas washed surface of an endwall, the endwall circumferentially extending between adjacent vanes (coating the walls of a turbine component with ablatable coating is known and coating an 
operational gas washed surface of an endwall circumferentially extending between adjacent vanes is known) to improve similar devices (turbine components) in the same way.
Allowable Subject Matter
18.	Claims 4, 8-10, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747